This matter came on before The Chief Justice as Circuit Justice for the Fourth Circuit on the application of James P. Mitchell, Warden, and Gerald L. Baliles, Attorney General of Virginia, and was referred by him to the Court. There being only four Members of the Court available in Washington, a conference call was arranged to include those outside Washington except Justice O’Connor who was outside the United States. After consideration of the matters presented by the application, the application is granted and the stay entered by Circuit Judge John D. Butzner, Jr., of the United States Court of Appeals for the Fourth Circuit is hereby vacated.
JUSTICE Brennan and Justice Marshall would deny the application. Justice Stevens would call for a response from J. Gray Lawrence, Jr., the respondent above named. Justice O’Connor took no part in the consideration or decision of this application.